Citation Nr: 1225820	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-08 606	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches from October 7, 2008 to November 3, 2010, and to a rating higher than 50 percent since November 4, 2010.

2.  Entitlement to an initial rating higher than 10 percent for left foot numbness.

3.  Entitlement to a rating higher than 20 percent for a low back disability, specifically, for intervertebral disc syndrome (IVDS) of the lumbar spine, prior to January 1, 2009, and to a rating higher than 40 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to November 1988.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a February 2008 decision, the RO, in pertinent part, denied service connection for a left knee disability, cervical spine disability, bilateral carpal tunnel syndrome (CTS), ED, and depression with anxiety.  The RO also denied a rating higher than 20 percent for the Veteran's low back disability, but granted service connection for left foot numbness secondary to this disability and assigned an initial 10 percent rating.

In September 2008, in response, the Veteran filed a notice of disagreement (NOD) regarding the denials of service connection for the left knee disability, cervical spine disability, bilateral CTS, ED, and depression with anxiety.  A statement of the case (SOC) was issued in February 2009 concerning these claims, and he submitted a substantive appeal (VA Form 9) later that same month to complete the steps necessary to perfect his appeal of these claims to the Board.  See 38 C.F.R. § 20.200 (2011).

That same day, the Veteran filed NODs concerning the ratings assigned for his low back disability and associated left foot numbness, and for an initial compensable rating for his migraine headaches (which had been service connected in an intervening December 2008 RO decision).  The RO confirmed and continued the ratings assigned for the low back and associated left foot disabilities in July 2009 and, after receiving another NOD in August 2009 concerning the ratings for these disabilities, sent him an SOC in September 2009 regarding these claims (also concerning the claim for a higher initial rating for his migraine headaches).  The RO also sent him a supplemental SOC (SSOC) for his remaining claims.  And in response, he filed another substantive appeal (VA Form 9) in October 2009 to additionally perfect his appeal of the claims for higher ratings for his low back disability, associated left foot numbness, and migraine headaches.  Id.

The RO has since, however, in December 2009, granted service connection for a mood disorder (i.e., the claim for depression with anxiety) and assigned a 30 percent initial rating for this disability.  The Veteran did not, in response, appeal either this initial rating assigned for this disability or effective date.  So this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal these "downstream" issues).

In April 2010, in support of his remaining claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  During the hearing, the Veteran withdrew his claim for service connection for a cervical spine disability.  See the transcript of the hearing at page 17.  So this claim also is no longer at issue.  See 38 C.F.R. § 20.204.

As well during the hearing, for the remaining claims, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Because, however, they required further development before being decided on appeal, in September 2010 the Board remanded the claims for service connection for a left knee disability and ED, as well as for higher ratings for the migraine headaches, low back disability, and associated left foot disability to the RO via the Appeals Management Center (AMC) in Washington, DC.  But the Board went ahead and decided (denied) the claim for service connection for bilateral CTS.  Therefore, that claim is no longer on appeal since the Veteran did not appeal the denial of that claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

As concerning his claim of entitlement to a TDIU, the Board also noted in that September 2010 decision and remand that his August 2009 NOD (on VA Form 21-4138) regarding the ratings for his low back disability and associated left foot numbness, and concerning his claims for service connection for the several other disabilities mentioned, had alleged that his service-connected low back disability, the reason for his medical discharge from the military, had "drastically impacted on [his] employment due to [the] regiment of treatment - pain medication."  He also had reiterated this while testifying during his April 2010 videoconference hearing, indicating he had last worked in 2005 as a professional engine builder, and that he had had to stop working that job because of his service-connected disabilities since he could no longer do the required lifting of heavy stuff, bending over, and using air tools because it was hard on his hands and back.  See the transcript of the hearing at page 20.

In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  And as the Court had more recently explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the derivative TDIU claim.  Remands, as mentioned, generally are via the AMC.  VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the Board was also remanding the claims for higher ratings for the low back disability and associated left foot numbness, as well as the remaining claims, except for service connection for bilateral CTS, which, as mentioned, the Board went ahead and denied.

While these remaining claims were on remand, the AMC issued a rating decision in May 2012 granting the Veteran's derivative TDIU claim retroactively effective from November 8, 2010; also his claim for service connection for a left knee disability, with an initial rating of 10 percent retroactively effective from October 23, 2007; his claim for service connection for ED, with an initial 0 percent (i.e., noncompensable) rating retroactively effective from August 23, 2007; also resultantly special monthly compensation (SMC) based on loss of use of a creative organ, also retroactively effective from August 23, 2007; and his claim for service connection for a scar due to low back surgery, with an initial rating of 10 percent retroactively effective from December 21, 2010.  As well, the RO granted a higher 30 percent rating for his migraine headaches, retroactively effective from October 7, 2008, and an even higher 50 percent rating as of November 4, 2010; as well as a higher 40 percent rating for his low back disability (IVDS of the lumbar spine) retroactively effective from January 1, 2009.

The Veteran did not, in response, separately appeal the initial ratings and effective dates assigned for his ED and left knee disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  He also did not separately appeal the effective date assigned for his TDIU.  Id.  And as concerning the claims that remain, for higher ratings or even higher ratings for his migraines, left foot numbness, and low back disability, he since has indicated in a statement dated June 5, 2012, that he is withdrawing his appeal concerning these remaining claims.  So there are no remaining claims at issue.



FINDING OF FACT

The Veteran submitted a signed statement, dated June 5, 2012, confirming he had received the AMC's May 2012 rating decision and that he was satisfied with all decisions in that rating action; he therefore indicated he is withdrawing his appeal of all remaining claims.  This statement was received prior to the promulgation of a decision in this appeal on his remaining claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal concerning all remaining claims.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this particular case at hand, the Veteran's June 5, 2012 statement, which the AMC received on June 14, 2012, indicated he is withdrawing his appeal of all remaining claims.  He confirmed that he had received the AMC's May 2012 rating decision and that he was satisfied with all decisions in that rating action.  This statement was received prior to the promulgation of a decision in this appeal on his remaining claims..  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


